Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art to Sesum (US  Pat. No. 9,355,313 B2) at column 10, lines 9-25 disclose: “. . .  image document may be binarized and the detected text may be extracted in order to detect the paths of the image document using one or more algorithms.  Binarizing the image document may create an image such that the relevant components of the image document may be black pixels and non-relevant components of the image document may be white pixels.  Relevant components may include the text, paths, and images, and the non-relevant components may include background between the text and/or the images that are not layout elements represented by the paths.  The detected text may be extracted from the binarized image to enable detection of the paths, where the extracted text may be stored in a data store.  For example, the text may be extracted by coloring the bounding box for each word of the detected text into a background color, where the background color may be determined by counting a number of black and white pixels surrounding the bounding box for each word. . . ”
In contrast, the instant invention is directed to a method and system for a document processing system Upon acquiring an input document at the document processing system, the instant invention determines a background level for white space of the input document, using the background level, identifies pixels not belonging to the white space; and generates a binary image of the input document based from the identified pixels.  Thereafter, the instant invention . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 9,355,313; and US Patent Application Publication Numbers 2008/0311551 (See for example, paragraph 0042) and 2006/0008113 (See for example paragraphs 0051-0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665